MAG SILVER CORP. (An exploration stage company) Management Discussion & Analysis For the period ended June 30, 2008 Dated: August 13, 2008 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX: MAG AMEX: MVG www.magsilver.com info@magsilver.com MAG Silver Corp. is a company focused on the acquisition, exploration and development of district scale projects located in the Mexican Silver Belt.We are based in Vancouver, British Columbia, Canada.Our common shares trade on the Toronto Stock Exchange under the symbol MAG and on the American Stock Exchange under the symbol MVG.The Company is a “reporting” company in the Provinces of British Columbia, Alberta and Ontario. This following management discussion and analysis (“MD&A”) of MAG Silver Corp. (the “Company) focuses on the financial condition and results of operations of the Company for the six months ended June 30, 2008 and 2007; is prepared as of August 13, 2008; and should be read in conjunction with the interim unaudited consolidated financial statements for the six months ended June 30, 2008 and the audited consolidated financial statements of the Company for the year ended December 31, 2007 together with the notes thereto.These financial statements have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise. The risks and uncertainties faced by the Company are substantially unchanged from those described in the Company’s Annual MD&A dated March 14, 2008 and other risk factors listed from time-to-time in the Company’s Annual Information Form. The Company believes it is a Passive Foreign Investment Company (“PFIC”), as that term is defined in Section 1297 of the Internal Revenue Code of 1986, as amended, and believes it will be a PFIC for the foreseeable future.Consequently, this classification may result in adverse tax consequences for U.S. holders of the Company’s Common Shares. For an explanation of these effects on taxation U.S. shareholders and prospective holders of the Company’s Common Shares are also encouraged to consult their own tax advisers. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.These may include estimates of future production levels, expectations regarding mine production and development programs and capital costs, expected trends in mineral prices and statements that describe future plans, objectives or goals.There is significant risk that actual results will vary, perhaps materially, from results projected depending on such factors as discussed under “Risks and Uncertainties” in this MD&A and other risk factors and forward-looking statements listed from time-to-time in the Company’s Annual Information Form (“AIF”).This AIF and additional information about the Company and its business activities are available on SEDAR at www.sedar.com. SECOND QUARTER HIGHLIGHTS · In April 2008 the Company, announced assay results on the Juanicipio Property from Holes 17P and 18P on the Juanicipio Vein.Hole 18P intersected 4,100 g/t silver over 0.60 metres, with 1.47 g/t gold, 2.02% lead and 4.07% zinc.Hole 17P intersected 130 g/t silver over 0.60 metres, with 0.34 g/t gold, 0.06% lead and 0.08% zinc. · Drilling on the Sello and El Oro properties in the first quarter of 2008 failed to return results of interest and consequently, costs of $1,221,019 were written-off in April 2008. · In May 2008 the Company intersected 61.2 metres grading 20.5 g/t silver, 0.66% lead and 0.84% zinc at its Batopilas property. · In May 2008 the Company intersected 4.00 metres of 192 g/t silver, 4.22% lead and 11.65% zinc and 2.78 metres of 209 g/t silver, 6.15% lead and 6.55% zinc at its 100% owned Cinco de Mayo property. · In June 2008, the Company reported the first resource estimate for the Valdecañas Silver Deposit. The total inferred resource estimate is 237.8 million ounces of silver grading 1,011 g/t silver, 2.06 g/t gold, 2.31% lead and 3.94% zinc. This resource estimate reflects that attributable to Minera Juanicipio S.A. DE C.V. MAG holds 44% interest in the Juanicipio Joint Venture. In August 2008, the Company filed a NI 43-101 report prepared by SRK Consulting (Canada) Inc. · In June 2008, the Company announced Hole QE intersected 1,198 g/t silver, 0.24 g/t gold, 2.75% lead and 5.15% zinc over 4.70 metres on the Valdecañas Vein. · In July 2008, the Company announced results from six holes at its Cinco de Mayo property, Holes 08-29 and 08-35 through 39, which extended the Jose Manto to an area of at least 300 metres by 400 metres.The Company reported that Hole 08-39 cut 3.46 metres of 612 g/t silver, 11.59% lead and 13.20% zinc including 2.36 metres of 772 g/t silver, 13.42% lead and 16.39% zinc. · In July 2008, the Company reported that Hole GE on the Valdecañas Veinintersected two veins with one deep intersection of 1,179 g/t silver, 1.98 g/t gold, 3.01% lead and 2.21% zinc over 4.71 metres. · In July 2008, the Company reported that Hole QF on the Valdecañas Vein intersected 578 g/t silver, 3.85 g/t gold, 5.55% lead and 6.36% zinc over 6.20 metres. FINANCIAL PERFORMANCE At June 30, 2008 the Company had cash and cash equivalents on hand of $64,815,966 versus $21,936,720 for the period ended June 30, 2007 due to financings completed late in 2007 and warrant exercises completed early in 2008.On November 27, 2007 the Company closed a bought deal private placement of 3.0 million common shares of the Company at a price of $15.50 per share for gross proceeds of $46.5 million. The Company completed a series of private placements in
